Citation Nr: 0711322	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES


1.  Entitlement to service connection for congestive 
obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for arthritis to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for service-
connected irritable bowel syndrome (IBS); reflux disease 
aggravated by the service-connected PTSD.

4.  Entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD.

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral hearing loss.

6.  Entitlement to an effective date earlier than June 21, 
2006 for the grant of a total rating based on individual 
unemployability (TDIU)
REPRESENTATION

Veteran represented by:	J.S. Berry, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to October 
1963, from December 1963 to December 1967, and from December 
1970 to September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February 2004, May 2005, and July 2006 rating decisions 
of the RO.  

Via the July 2006 rating decision, the RO granted an 
increased rating of 70 percent for the veteran's service-
connected PTSD.  The veteran filed a notice of disagreement 
contending that his PTSD merited an even higher disability 
rating.  A decision awarding a higher rating, but less that 
the maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.

By February 2004 rating decision, the RO denied an evaluation 
in excess of 10 percent for service-connected bilateral 
hearing loss.  The veteran filed a notice of disagreement in 
March 2004.  As a statement of the case on this matter has 
not been issued, additional action by the RO is required as 
set forth below in the Remand portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).

Similarly, by July 2006 rating decision, the RO granted 
entitlement to TDIU benefits effective June 21, 2006.  In a 
July 2006 notice of disagreement, the veteran contested the 
initial rating assigned.  The RO, however, has not issued a 
statement of the case in this matter.  As a statement of the 
case on this matter has not been issued, additional action by 
the RO is required as set forth below in the Remand portion 
of this decision.  See Id.

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC:

Entitlement to an initial compensable rating for service-
connected irritable bowel syndrome (IBS); reflux disease 
aggravated by the service-connected PTSD.

Entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD.

Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral hearing loss.

Entitlement to an effective date earlier than June 21, 2006 
for TDIU benefits.


FINDINGS OF FACT

1.  COPD is not shown to be related to the veteran's active 
duty service.

2.  Arthritis is not shown to be related to the veteran's 
active duty service, to have had its onset within a year of 
separation from service, or to be the proximate result of a 
service-connected disability.


CONCLUSIONS OF LAW

1.  COPD is not due to disease or injury that was incurred in 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Arthritis is not due to disease or injury that was 
incurred in active duty service and is not it the proximate 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in September 2003, May 2004, and March 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims and effectively informed him to submit any 
relevant information in his possession.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  Finally, 
via the March 2006 letter, he was apprised of disability 
ratings and effective dates as mandated by the Court in 
Dingess/Hartman. 

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants of VA 
benefits in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

In this case, the veteran's service medical records are on 
file as are post service VA medical records.  The veteran's 
service personnel records have also been associated with the 
claims file.  The veteran has also been afforded a VA 
examination in connection with the issues decided herein.  
There is no indication of any outstanding medical or other 
relevant evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease. Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  M21-1, Part VI, 7.21; DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).

COPD 

The veteran's service personnel records to include the DD 
Forms 214 reflect that his service encompassed various 
clerical duties.  There is no indication in the service 
records that the veteran was exposed to asbestos, and there 
is no indication that he performed any work in shipyards, 
work involving pipes, or other construction or maintenance 
type work during service.  The service medical records do not 
show a diagnosis of COPD or similar condition.

On October 2003 VA general medical examination, the examiner 
diagnosed COPD.  The examiner, however, opined that the 
disorder was unrelated to the veteran's service.

Because the evidence does not reflect that COPD is directly 
related to the veteran's service and because the competent 
medical evidence indicates no nexus between COPD and service, 
direct service connection for COPD is denied.  38 C.F.R. 
§ 3.303.  Similarly, there is no indication in the medical 
evidence that COPD resulted from asbestos exposure in service 
or otherwise.  Thus, the Board need not consider whether the 
veteran's COPD was caused by asbestos exposure in service.  
Ennis, supra; McGinty.  In any event, however, there is no 
suggestion of asbestos exposure in service, and the veteran's 
clerical duties certainly do not, in and of themselves, 
suggest asbestos exposure.  

In his April 2004 claim, the veteran asserted that he was 
exposed to asbestos in service and that COPD is related to 
such asbestos exposure.  As outlined above, there is no 
convincing indication of asbestos exposure in service.  In 
any event, the veteran is not shown to be competent to render 
medical opinions upon which the Board may rely.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in October 2003, a VA examiner opined 
that the veteran's COPD was unrelated to service.  There is 
no competent medical evidence to the contrary.  The 
preponserance of the evidence, therefore, is against the 
claim.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.



Arthritis 

The service medical records are silent as to arthritis, and 
there is no indication in the record that arthritis had its 
onset within one year of separation from any of the veteran's 
distinct periods of service.

On October 2003 VA general medical examination, the examiner 
observed mild enlargement of certain joints indicative of 
osteo as well as rheumatoid arthritis.  The VA examiner 
opined, however, that the veteran's osteoarthritis and 
rheumatoid arthritis were unrelated to service.  In addition, 
the examiner explained that there was no plausible or 
legitimate correlation between osteoarthritis and/or 
rheumatoid arthritis and PTSD.

The veteran apparently believes that his arthritis had 
resulted from his service-connected PTSD.  The Board cannot 
credit the veteran's opinion in this regard because he is not 
shown to be competent to render medical opinions upon which 
the Board may rely.  Espiritu.

The competent medical evidence reflects no nexus between the 
various forms of arthritis from which the veteran suffers and 
service.  Thus, service connection for arthritis on a direct 
basis is denied.  38 C.F.R. § 3.303.

Service connection for arthritis cannot be granted on a 
presumptive basis because arthritis is not shown to have had 
its onset within a year of separation from any of the 
veteran's periods of service.  38 C.F.R. §§ 3.307, 3.309.

The competent medical evidence also indicates explicitly that 
there is no causal relationship between the service-connected 
PTSD and arthritis.  As such, service connection for 
arthritis as secondary to the veteran's service-connected 
PTSD is not warranted.  38 C.F.R. § 3.310.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in October 2003, a VA examiner opined 
that the veteran's arthritis was unrelated to service and 
unrelated to the service-connected PTSD.  There is no 
competent medical evidence to the contrary.  The 
preponderance of the evidence, therefore, is against the 
veteran's claim.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.


ORDER

Service connection for COPD is denied.

Service connection for arthritis is denied.


REMAND

A remand in this case is necessary for procedural reasons and 
because some further development of the evidence must be 
accomplished.

The veteran's IBS with reflux disease was last examined three 
years ago.  The veteran appears to contend that these 
symptoms have worsened.  In any event, the Board requires 
more current information on the severity of the disorder.  
The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The veteran's service-connected PTSD was last comprehensively 
examined over three years ago, and the veteran appears to 
contend that the disability is worse than reflected on 
previous VA examination reports.  Thus, a VA psychiatric 
examination should be scheduled to assess the current 
severity of the veteran's PTSD.  Green, supra.  All symptoms 
and manifestations should be described and the severity of 
each assessed.  The examiner should assign a global 
assessment of functioning (GAF) score that is attributable to 
the veteran's PTSD alone along with a general GAF score, if 
different.

Regarding the service-connected bilateral hearing loss, the 
RO denied an increased rating for that disorder by February 
2004 rating decision.  The veteran filed a timely notice of 
disagreement in March 2004, but the RO has not issued a 
statement of the case.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2006) (detailing the procedures and time 
limitations for appealing unfavorable RO decisions to the 
Board).  As a statement of the case addressing this matter 
has not yet been issued, additional action by the RO is 
necessary.  See Manlincon, supra.

Similarly, by July 2006 rating decision, the RO granted 
entitlement to TDIU benefits.  That month, the veteran filed 
a timely notice of disagreement concerning the effective date 
assigned, namely, June 21, 2006.  The RO has not issued a 
statement of the case.  As a statement of the case addressing 
this matter has not yet been issued, additional action by the 
RO is necessary.  Id.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA medical examination 
pertaining to the veteran's service-
connected IBS with reflux disease.  The 
examiner must describe all symptoms and 
manifestations of the disorder in detail.  
The claims file should be reviewed and the 
examination report should indicate whether 
the claims file was reviewed in 
conjunction with the examination.

2.  Schedule a VA psychiatric examination 
to assess the current severity of the 
veteran's PTSD.  All symptoms and 
manifestations of his PTSD should be 
described and the severity of each 
assessed.  The examiner should assign a 
GAF score that is attributable to the 
veteran's PTSD alone as well as a general 
GAF score, if different.  The examiner 
should indicate in the examination report 
that the claims file was reviewed and 
provide a rationale for all opinions and 
conclusions.

3.  Then, following completion of any 
indicated development, the RO should 
undertake to review the veteran's claims 
for increase.  If indicated, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and given an opportunity to respond 
thereto.

4.  The RO should issue a statement of the 
case to the veteran and his representative 
addressing the issue of entitlement to an 
evaluation in excess of 10 percent for 
service-connected bilateral hearing loss 
and for the issue of entitlement to an 
effective date prior to June 21, 2006 for 
the grant of entitlement to TDIU benefits.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claims.  The veteran 
must be advised of the time limit in which 
he may file a substantive appeal.  38 
C.F.R. § 20.302(b).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


